ORDER
| jBased on our review of the record, we find the disciplinary board was arbitrary and capricious in dismissing the complaint. This court’s opinion in In re: Bilbe, 02-1740 (La. 2/7/03), 841 So.2d 729, is limited to the unique facts presented and does not stand for the blanket proposition that an attorney’s failure to pay litigation-related expenses can never constitute conduct prejudicial to the administration of justice. Accordingly, pursuant to Supreme Court Rule XIX, § 11(B), this matter is remanded to the Office of Disciplinary Counsel to conduct further investigation and to institute formal charges, if appropriate.
FOR THE COURT:
/s/ John L. Weimer
JUSTICE, SUPREME COURT OF LOUISIANA